DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Szuma on 6/3/2022.
The application has been amended as follows: 
Claim 20 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendment overcomes the previous drawing objection.
The Applicant’s amendment overcomes the previous claim objections.
The Applicant’s amendment and arguments overcome the previous 35 USC 112 rejections.
Allowable subject matter was indicated in the previous office action (2/3/2022) which has been incorporated into the independent claims, placing the case in condition for allowance.
The independent claims as amended now each require the additional limitation (additional to the independent claims as previously written (12/20/2019) and rejected (2/3/2022)) that “the housing is provided on an outer top surface of an inner end thereof with a water storage groove, and the housing is provided on the outer side surface thereof with a water outlet which is communicated with the water storage groove” which is not found in the closest prior art. The closest prior art Cao (cited in and used as a grounds of rejection in the previous office action) discloses a housing (61) closed on the top (closed by unlabeled portion in Fig. 5 which covers the top of housing 61) such that the water should not enter the housing of the gear mechanism but rather would drain off the top of the housing, and thus teaches away from adding a water storage groove and a water outlet communicating with the water storage groove without the use of impermissible hindsight.
The Examiner notes that while Cao does show a groove in the top portion of the housing (groove in unlabeled portion which is on top of part 61 in Fig. 5), the groove is open on both ends and so incapable of storing water, and so this groove cannot be considered the claimed water storage groove. Modifying Cao to meet all the claim limitations would require closing both ends of the groove such that it can store water and be a water storage groove, and then adding a water outlet in the outer side surface of housing (61) in communication with that added water storage groove. Adding to the device of Cao communication between an added water storage groove and an added water outlet would purposefully introduce water inside of the housing (61) only to have to discharge it, and so would be viewed by a person of ordinary skill in the art (PHOSITA) as an un-necessary complication with no motivation to do so, and therefore which cannot be added without impermissible hindsight. If anything, a PHOSITA might add a water outlet to the housing in case water somehow did enter the housing (61), but there is no teaching, suggestion, or motivation in the prior art to also add a water storage groove and thus to purposefully introduce unwanted water into the housing via that added water storage groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/WILLIAM C JOYCE/               Primary Examiner, Art Unit 3658